     Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 1 of 37 PageID #: 544




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                HUNTINGTON DIVISION


CHRISTOPHER FAIN; ZACHARY
MARTELL; and BRIAN MCNEMAR,
individually and on behalf of all others similarly
situated,

               Plaintiffs,

v.                                                           CIVIL ACTION NO. 3:20-cv-00740
                                                             JUDGE CHAMBERS
WILLIAM CROUCH, in his official capacity as
Cabinet Secretary of the West Virginia
Department of Health and Human Resources;
CYNTHIA BEANE, in her official capacity as
Commissioner for the West Virginia Bureau for
Medical Services; WEST VIRGINIA
DEPARTMENT OF HEALTH AND HUMAN
RESOURCES; TED CHEATHAM, in his official
capacity as Director of the West Virginia Public
Employees Insurance Agency; and THE
HEALTH PLAN OF WEST VIRGINIA, INC.,

               Defendants.


     ANSWER OF DEFENDANT THE HEALTH PLAN OF WEST VIRGINIA, INC. TO
                      CLASS ACTION COMPLAINT

               Defendant The Health Plan of West Virginia, Inc. (hereinafter referred to as

“Defendant”), by counsel, for its Answer to the Class Action Complaint of the Plaintiffs hereby

denies each and every allegation contained therein, except as hereinafter set forth:


                                        INTRODUCTION

               1.      Defendant denies the allegations contained in Paragraph No. 1 of the

Complaint.
   Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 2 of 37 PageID #: 545




              2.      Defendant denies the allegations contained in Paragraph No. 2 of the

Complaint.


              3.      Regarding the allegations in Paragraph No. 3 of the Complaint, Defendant

admits that the State of West Virginia provides health care coverage for employees and their

eligible dependents through PEIA. Defendant denies the remaining allegations contained in said

paragraph and demands strict proof thereof.


              4.      Defendant denies the allegations contained in Paragraph No. 4 of the

Complaint.


              5.      Defendant denies the allegations contained in Paragraph No. 5 of the

Complaint.


              6.      Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 6 of the Complaint and, therefore,

denies same and demands strict proof thereof.


              7.      Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 7 of the Complaint and, therefore,

denies same and demands strict proof thereof.


                                          PARTIES

              8.      Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 8 of the Complaint and, therefore,

denies same and demands strict proof thereof.




                                                2
   Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 3 of 37 PageID #: 546




               9.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 9 of the Complaint and, therefore,

denies same and demands strict proof thereof.


               10.    Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 10 of the Complaint and, therefore,

denies same and demands strict proof thereof.


               11.    Regarding the allegations contained in Paragraph No. 11 of the Complaint,

Defendant admits that William Crouch is the Cabinet Secretary of the West Virginia Department

of Health and Human Resources. The remaining allegations of said paragraph calls for a legal

conclusion to which no response is required. However, to the extent a response is required by the

Court, Defendant denies such allegations and demands strict proof thereof.


               12.    Regarding the allegations contained in Paragraph No. 12 of the Complaint,

Defendant admits that Cynthia Beane is the Commissioner for the Bureau of Medical Services.

Additionally, Defendant asserts that the allegation that Defendant Beane is a “person” within the

meaning of 42 U.S.C. § 1983 is a legal conclusion to which no response is required. However, to

the extent a response is required by the Court, Defendant denies such allegation and demands strict

proof thereof. Defendant is without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations contained in said paragraph and, therefore, denies same and

demands strict proof thereof.


               13.    Regarding the allegations contained in Paragraph No. 13 of the Complaint,

those concerning W.Va. Code §§9-1-2(n), 9-12-13(a)(3), and Section 1557 of ACA are legal

conclusions to which no response is required. However, to the extent a response is required by the


                                                3
   Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 4 of 37 PageID #: 547




Court, Defendant denies such allegations and demands strict proof thereof. Defendant is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

contained in said paragraph and, therefore, denies same and demands strict proof thereof.


               14.    Regarding the allegations contained in Paragraph No. 14 of the Complaint,

Defendant admits that Ted Cheatham is the Director of PEIA. Further, Defendant states that the

allegations concerning W. Va. Code § 5-16-3(c) and/or 42 U.S.C. § 1983 are legal conclusions to

which no response is required. However, to the extent a response is required by the Court,

Defendant denies such allegations and demands strict proof thereof. Defendant denies the

remaining allegations contained in said paragraph and demands strict proof thereof.


               15.    Regarding the allegations contained in Paragraph No. 15 of the Complaint,

Defendant admits that, in 1979, it received a Certificate of Authority under the HMO Act; that it

holds its Certificate of Authority in the State of West Virginia as a 501(c)(4) not for profit HMO;

and that it is in all fifty five (55) counties in West Virginia. Defendant affirms that many of its

members are enrolled through PEIA, which provides coverage options to employees of state

agencies and political subdivisions; that some of its (non-commercially insured) members are

enrolled through Medicare and Medicaid; and that more than 15,000 of its members are employees

of state and political subdivisions. Defendant denies that any of its commercial products receive

any financial assistance. Further, Defendant denies all remaining allegations contained in said

paragraph.


               16.    Defendant denies the allegations contained in Paragraph No. 16 of the

Complaint.




                                                4
   Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 5 of 37 PageID #: 548




                                JURISDICTION AND VENUE

               17.    Paragraph No. 17 of the Complaint calls for a legal conclusion to which no

response is required. However, to the extent a response is required by the Court, Defendant denies

such allegations.


               18.    Paragraph No. 18 of the Complaint calls for a legal conclusion to which no

response is required. However, to the extent a response is required by the Court, Defendant denies

such allegations.


               19.    Paragraph No. 19 of the Complaint calls for a legal conclusion to which no

response is required. However, to the extent a response is required by the Court, Defendant denies

such allegations.


               20.    Paragraph No. 20 of the Complaint calls for a legal conclusion to which no

response is required. However, to the extent a response is required by the Court, Defendant denies

such allegations.


               21.    Paragraph No. 21 of the Complaint calls for a legal conclusion to which no

response is required. However, to the extent a response is required by the Court, Defendant denies

such allegations.


                                            FACTS

               A.     Sex, Gender Identity, and Gender Dysphoria

               22.    Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 22 of the Complaint and, therefore,

denies same and demands strict proof thereof.


                                                5
   Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 6 of 37 PageID #: 549




              23.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 23 of the Complaint and, therefore,

denies same and demands strict proof thereof.


              24.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 24 of the Complaint and, therefore,

denies same and demands strict proof thereof.


              25.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 25 of the Complaint and, therefore,

denies same and demands strict proof thereof.


              26.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 26 of the Complaint and, therefore,

denies same and demands strict proof thereof.


              27.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 27 of the Complaint and, therefore,

denies same and demands strict proof thereof.


              28.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 28 of the Complaint and, therefore,

denies same and demands strict proof thereof.


              29.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 29 of the Complaint and, therefore,

denies same and demands strict proof thereof.


                                                6
   Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 7 of 37 PageID #: 550




              30.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 30 of the Complaint and, therefore,

denies same and demands strict proof thereof.


              31.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 31 of the Complaint and, therefore,

denies same and demands strict proof thereof.


              32.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 32 of the Complaint and, therefore,

denies same and demands strict proof thereof.


              33.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 33 of the Complaint and, therefore,

denies same and demands strict proof thereof.


              34.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 34 of the Complaint and, therefore,

denies same and demands strict proof thereof.


              35.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 35 of the Complaint and, therefore,

denies same and demands strict proof thereof.


              36.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 36 of the Complaint and, therefore,

denies same and demands strict proof thereof.


                                                7
   Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 8 of 37 PageID #: 551




              37.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 37 of the Complaint and, therefore,

denies same and demands strict proof thereof.


              38.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 38 of the Complaint and, therefore,

denies same and demands strict proof thereof.


              39.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 39 of the Complaint and, therefore,

denies same and demands strict proof thereof.


              40.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 40 of the Complaint and, therefore,

denies same and demands strict proof thereof.


              41.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 41 of the Complaint and, therefore,

denies same and demands strict proof thereof.


              42.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 42 of the Complaint and, therefore,

denies same and demands strict proof thereof.


              43.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 43 of the Complaint and, therefore,

denies same and demands strict proof thereof.


                                                8
   Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 9 of 37 PageID #: 552




               44.    Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 44 of the Complaint and, therefore,

denies same and demands strict proof thereof.


               45.    Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 45 of the Complaint and, therefore,

denies same and demands strict proof thereof.


               46.    Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 46 of the Complaint and, therefore,

denies same and demands strict proof thereof.


               47.    Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 47 of the Complaint and, therefore,

denies same and demands strict proof thereof.


               B.     Defendants’ Targeted and Discriminatory Exclusion of Gender-
                      Confirming Care

                      1.      Medicaid health coverage

               48.    Paragraph No. 48 of the Complaint calls for a legal conclusion to which no

response is required. However, to the extent a response is required by the Court, Defendant denies

such allegations.


               49.    Paragraph No. 49 of the Complaint calls for a legal conclusion to which no

response is required. However, to the extent a response is required by the Court, Defendant denies

such allegations.




                                                9
  Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 10 of 37 PageID #: 553




               50.    Paragraph No. 50 of the Complaint calls for a legal conclusion to which no

response is required. However, to the extent a response is required by the Court, Defendant denies

such allegations.


               51.    Paragraph No. 51 of the Complaint calls for a legal conclusion to which no

response is required. However, to the extent a response is required by the Court, Defendant denies

such allegations.


               52.    Paragraph No. 52 of the Complaint calls for a legal conclusion to which no

response is required. However, to the extent a response is required by the Court, Defendant denies

such allegations.


               53.    Paragraph No. 53 of the Complaint calls for a legal conclusion to which no

response is required. However, to the extent a response is required by the Court, Defendant denies

such allegations.


               54.    Paragraph No. 54 of the Complaint calls for a legal conclusion to which no

response is required. However, to the extent a response is required by the Court, Defendant denies

such allegations.


               55.    Paragraph No. 55 of the Complaint calls for a legal conclusion to which no

response is required. However, to the extent a response is required by the Court, Defendant denies

such allegations.


               56.    The allegation contained in Paragraph No. 56 of the Complaint is directed

at a party other than Defendant and as such no response is required. To the extent a response is




                                               10
  Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 11 of 37 PageID #: 554




required, Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained therein and, therefore, denies same and demands strict proof thereof.


               57.    Paragraph No. 57 of the Complaint calls for a legal conclusion to which no

response is required. However, to the extent a response is required by the Court, Defendant denies

such allegations.


               58.    Paragraph No. 58 of the Complaint calls for a legal conclusion to which no

response is required. However, to the extent a response is required by the Court, Defendant denies

such allegations.


               59.    The allegation contained in Paragraph No. 59 of the Complaint is directed

at a party other than Defendant and as such no response is required.


               60.    The allegation contained in Paragraph No. 60 of the Complaint is directed

at a party other than Defendant and as such no response is required.


               61.    The allegation contained in Paragraph No. 61 of the Complaint is directed

at a party other than Defendant and as such no response is required.


               62.    The allegation contained in Paragraph No. 62 of the Complaint is directed

at a party other than Defendant and as such no response is required.


                      2.      State employee health coverage

               63.    Regarding the allegations contained in Paragraph No. 63 of the Complaint

as they relate to Defendant, Defendant admits that qualifying state employees and their eligible

dependents can choose from multiple options. Defendant admits that, while services vary from



                                                11
   Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 12 of 37 PageID #: 555




plan to plan, plans offered to state employees generally include coverage for medically necessary

treatment. Defendant admits that plans are distinguished by coverage ratios, deductible amount,

other factors, and general costs to the insured member. The phrase “one feature in common” is

nonsensical, and therefore, Defendant denies same. The last sentence of said paragraph states a

conclusion of law to which no response is required. Defendant denies all remaining allegations

contained in said paragraph.


               64.      Regarding the allegations contained in Paragraph No. 64 of the Complaint,

Defendant admits that state employees can choose from 7 health benefit plans. Those options are:

4 preferred provider benefit plan options provided by PEIA, 2 HMO plans offered by Defendant,

and 1 Point of Service plan offered by Defendant. Subpart A is directed to another party; as such,

no response is required by Defendant. Regarding subpart B, Defendant affirms there are 2 HMO

and 1 point of service “benefit plan” (rather than insurance plan). Defendant admits subparagraph

B identifies the correct titles of the three plans. Defendant further states that the plans speak for

themselves.    Defendant denies all remaining allegations contained in said paragraph and

subparagraphs.


               65.      Regarding the allegations contained in Paragraph No. 65 of the Complaint,

Defendant admits there are 7 health benefit plan options. Defendant further states that the plans

speak for themselves.


               66.      Paragraph No. 66 of the Complaint calls for a legal conclusion to which no

response is required. However, to the extent a response is required by the Court, Defendant denies

such allegations.




                                                 12
  Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 13 of 37 PageID #: 556




               67.    Defendant denies the allegations contained in Paragraph No. 67 of the

Complaint.


               C.     The Denial of Care to Plaintiffs

                      1.      Plaintiff Christopher Fain (Medicaid)

               68.    The allegation contained in Paragraph No. 68 of the Complaint is directed

at a party other than Defendant and as such no response is required. To the extent a response is

required, Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained therein and, therefore, denies same and demands strict proof thereof.


               69.    The allegation contained in Paragraph No. 69 of the Complaint is directed

at a party other than Defendant and as such no response is required. To the extent a response is

required, Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained therein and, therefore, denies same and demands strict proof thereof.


               70.    The allegation contained in Paragraph No. 70 of the Complaint is directed

at a party other than Defendant and as such no response is required. To the extent a response is

required, Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained therein and, therefore, denies same and demands strict proof thereof.


               71.    The allegation contained in Paragraph No. 71 of the Complaint is directed

at a party other than Defendant and as such no response is required. To the extent a response is

required, Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained therein and, therefore, denies same and demands strict proof thereof.




                                                13
  Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 14 of 37 PageID #: 557




               72.    The allegation contained in Paragraph No. 72 of the Complaint is directed

at a party other than Defendant and as such no response is required. To the extent a response is

required, Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained therein and, therefore, denies same and demands strict proof thereof.


               73.    The allegation contained in Paragraph No. 73 of the Complaint is directed

at a party other than Defendant and as such no response is required. To the extent a response is

required, Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained therein and, therefore, denies same and demands strict proof thereof.


               74.    The allegation contained in Paragraph No. 74 of the Complaint is directed

at a party other than Defendant and as such no response is required. To the extent a response is

required, Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained therein and, therefore, denies same and demands strict proof thereof.


               75.    The allegation contained in Paragraph No. 75 of the Complaint is directed

at a party other than Defendant and as such no response is required. To the extent a response is

required, Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained therein and, therefore, denies same and demands strict proof thereof.


               76.    The allegation contained in Paragraph No. 76 of the Complaint is directed

at a party other than Defendant and as such no response is required. To the extent a response is

required, Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained therein and, therefore, denies same and demands strict proof thereof.




                                                14
  Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 15 of 37 PageID #: 558




               77.    The allegation contained in Paragraph No. 77 of the Complaint is directed

at a party other than Defendant and as such no response is required. To the extent a response is

required, Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained therein and, therefore, denies same and demands strict proof thereof.


               78.    The allegation contained in Paragraph No. 78 of the Complaint is directed

at a party other than Defendant and as such no response is required. To the extent a response is

required, Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained therein and, therefore, denies same and demands strict proof thereof.


               79.    The allegation contained in Paragraph No. 79 of the Complaint is directed

at a party other than Defendant and as such no response is required. To the extent a response is

required, Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained therein and, therefore, denies same and demands strict proof thereof.


               80.    The allegation contained in Paragraph No. 80 of the Complaint is directed

at a party other than Defendant and as such no response is required. To the extent a response is

required, Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained therein and, therefore, denies same and demands strict proof thereof.


               81.    The allegation contained in Paragraph No. 81 of the Complaint is directed

at a party other than Defendant and as such no response is required. To the extent a response is

required, Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained therein and, therefore, denies same and demands strict proof thereof.




                                                15
  Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 16 of 37 PageID #: 559




               82.    The allegation contained in Paragraph No. 82 of the Complaint is directed

at a party other than Defendant and as such no response is required. To the extent a response is

required, Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained therein and, therefore, denies same and demands strict proof thereof.


               83.    The allegation contained in Paragraph No. 83 of the Complaint is directed

at a party other than Defendant and as such no response is required. To the extent a response is

required, Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained therein and, therefore, denies same and demands strict proof thereof.


               84.    The allegation contained in Paragraph No. 84 of the Complaint is directed

at a party other than Defendant and as such no response is required. To the extent a response is

required, Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained therein and, therefore, denies same and demands strict proof thereof.


               85.    The allegation contained in Paragraph No. 85 of the Complaint is directed

at a party other than Defendant and as such no response is required. To the extent a response is

required, Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained therein and, therefore, denies same and demands strict proof thereof.


               86.    The allegation contained in Paragraph No. 86 of the Complaint is directed

at a party other than Defendant and as such no response is required. To the extent a response is

required, Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained therein and, therefore, denies same and demands strict proof thereof.




                                                16
  Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 17 of 37 PageID #: 560




               87.    The allegation contained in Paragraph No. 87 of the Complaint is directed

at a party other than Defendant and as such no response is required. To the extent a response is

required, Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained therein and, therefore, denies same and demands strict proof thereof.


                      2.      Plaintiffs Zachary Martell and Brian McNemar (PEIA)

               88.    Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 88 of the Complaint and, therefore,

denies same and demands strict proof thereof.


               89.    Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 89 of the Complaint and, therefore,

denies same and demands strict proof thereof.


               90.    Plaintiffs McNemar and Martell were enrolled in a health plan through The

Health Plan during times relevant to this litigation. The remaining allegations contained in

Paragraph No. 90 are either not directed to The Health Plan, or address the mental impressions of

Plaintiffs McNemar and Martell; The Health Plan is without sufficient information to form a belief

as to the truth of the mental impressions of Plaintiffs McNemar and Martell and therefore denies

same and demands strict proof thereof.


               91.    Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 91 of the Complaint and, therefore,

denies same and demands strict proof thereof.




                                                17
  Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 18 of 37 PageID #: 561




              92.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 92 of the Complaint and, therefore,

denies same and demands strict proof thereof.


              93.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 93 of the Complaint and, therefore,

denies same and demands strict proof thereof.


              94.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 94 of the Complaint and, therefore,

denies same and demands strict proof thereof.


              95.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 95 of the Complaint and, therefore,

denies same and demands strict proof thereof.


              96.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 96 of the Complaint and, therefore,

denies same and demands strict proof thereof.


              97.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 97 of the Complaint and, therefore,

denies same and demands strict proof thereof.


              98.     Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 98 of the Complaint and, therefore,

denies same and demands strict proof thereof.


                                                18
  Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 19 of 37 PageID #: 562




               99.     Defendant denies the allegations contained in Paragraph No. 99 of the

Complaint.


               100.    As it relates to when Mr. Martell began counseling, the purpose of the

counseling, and any assessments from this counseling, The Health Plan is without sufficient

information to admit or deny and therefore denies same and demands strict proof thereof.

Defendant denies the remaining allegations in Paragraph No. 100.


               101.    While the February 13, 2019, Notice speaks for itself, a September 10, 2019,

letter from The Health Plan to Zachary Martell stated that Mr. Martell’s request for endocrinologist

was denied because the endocrinologist did not participate in The Health Plan network. Further,

this September 20, 2019, letter further advised Mr. Martell of his appeal rights; however, on

information and belief, Mr. Martell did not exercise his appeal rights. Defendant denies the

remaining allegations in Paragraph No. 101.


               102.    Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph No. 102 of the Complaint and, therefore,

denies same and demands strict proof thereof.


               103.    Defendant denies the allegations contained in Paragraph No. 103 of the

Complaint and demands strict proof thereof.


               104.    Defendant denies the allegations contained in Paragraph No. 104 of the

Complaint and demands strict proof thereof.


               105.    Defendant denies the allegations contained in Paragraph No. 105 of the

Complaint and demands strict proof thereof.


                                                19
   Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 20 of 37 PageID #: 563




                              CLASS ACTION ALLEGATIONS

               106.    Regarding Paragraph No. 106 of the Complaint, Defendant denies that

Plaintiffs have meet the prerequisites to bring this class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure and demands strict proof thereof.


               107.    Regarding Paragraph No. 107 of the Complaint, Defendant denies that

Plaintiffs have meet the prerequisites to bring this class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure and demands strict proof thereof.


                                         Medicaid Class

               108.    Regarding Paragraph No. 108 of the Complaint, Defendant denies that

Plaintiffs have meet the prerequisites to bring this class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure and demands strict proof thereof.


                               State Employee Health Plan Class

               109.    Regarding Paragraph No. 109 of the Complaint, Defendant denies that

Plaintiffs have meet the prerequisites to bring this class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure and demands strict proof thereof.


                                    The Health Plan Subclass

               110.    Regarding Paragraph No. 110 of the Complaint, Defendant denies that

Plaintiffs have meet the prerequisites to bring this class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure and demands strict proof thereof.


               111.    Defendant denies the allegations contained in Paragraph No. 111 of the

Complaint and demands strict proof thereof.


                                                20
  Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 21 of 37 PageID #: 564




              112.   Defendant denies the allegations contained in Paragraph No. 112 of the

Complaint and demands strict proof thereof.


              113.   Defendant denies the allegations contained in Paragraph No. 113 of the

Complaint, including subparagraphs A through D, and demands strict proof thereof.


              114.   Defendant denies the allegations contained in Paragraph No. 114 of the

Complaint and demands strict proof thereof.


              115.   Defendant denies the allegations contained in Paragraph No. 115 of the

Complaint and demands strict proof thereof.


              116.   Defendant denies the allegations contained in Paragraph No. 116 of the

Complaint and demands strict proof thereof.


              117.   Defendant denies the allegations contained in Paragraph No. 117 of the

Complaint and demands strict proof thereof.




                                              21
  Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 22 of 37 PageID #: 565




                                    CLAIMS FOR RELIEF

                                         COUNT I
                               Deprivation of Equal Protection
                                  U.S. Const. Amend. XIV

Plaintiff Christopher Fain, on Behalf of the Medicaid Class, Against Defendants Crouch and
                        Beane for Declaratory and Injunctive Relief

Plaintiffs Zachary Martell and Brian McNemar, on Behalf of the State Employee Health Plan
   Class and The Health Plan Subclass, Against Defendant Cheatham for Declaratory and
                                     Injunctive Relief

               118.   Defendant restates and realleges all of its answers, denials and other

responses to the preceding paragraphs of the Complaint as if the same were set forth verbatim

herein.


               119.   The allegation contained in Paragraph No. 119 of the Complaint is directed

at a party other than Defendant and as such no response is required. To the extent a response is

required, Defendant denies the same and demands strict proof thereof.


               120.   Paragraph No. 120 of the Complaint calls for a legal conclusion to which

no response is required. However, to the extent a response is required by the Court, Defendant

denies such allegations.


               121.   The allegation contained in Paragraph No. 121 of the Complaint is directed

at a party other than Defendant and as such no response is required. Furthermore, Defendant states

that the allegations contained therein are legal conclusions to which no response is required. To

the extent a response is required, Defendant denies the same and demands strict proof thereof.


               122.   The allegation contained in Paragraph No. 122 of the Complaint is directed

at a party other than Defendant and as such no response is required. Furthermore, Defendant states


                                               22
  Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 23 of 37 PageID #: 566




that the allegations contained therein are legal conclusions to which no response is required. To

the extent a response is required, Defendant denies the same and demands strict proof thereof.


               123.   The allegation contained in Paragraph No. 123 of the Complaint is directed

at a party other than Defendant and as such no response is required. Furthermore, Defendant states

that the allegations contained therein are legal conclusions to which no response is required. To

the extent a response is required, Defendant denies the same and demands strict proof thereof.


               124.   Defendant denies the allegations contained in Paragraph No. 124 of the

Complaint and demands strict proof thereof.


               125.   Defendant denies the allegations contained in Paragraph No. 125 of the

Complaint and demands strict proof thereof.


               A.     Discrimination on the Basis of Sex

               126.   The allegation contained in Paragraph No. 126 of the Complaint is directed

at a party other than Defendant and as such no response is required. To the extent a response is

required, Defendant denies the same and demands strict proof thereof.


               127.   Paragraph No. 127 of Plaintiff’s Complaint calls for a legal conclusion to

which no response is required. However, to the extent a response is required by the Court,

Defendant denies such allegations and demands strict proof thereof.


               128.   Paragraph No. 128 of Plaintiff’s Complaint calls for a legal conclusion to

which no response is required. However, to the extent a response is required by the Court,

Defendant denies such allegations and demands strict proof thereof.




                                               23
   Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 24 of 37 PageID #: 567




               129.   The allegation contained in Paragraph No. 129 of the Complaint is directed

at a party other than Defendant and as such no response is required. To the extent a response is

required, Defendant denies the same and demands strict proof thereof.


               B.     Discrimination on the Basis of Transgender Status

               130.   The allegation contained in Paragraph No. 130 of the Complaint is directed

at a party other than Defendant and as such no response is required. To the extent a response is

required, Defendant denies the same and demands strict proof thereof.


               131.   Paragraph No. 131 of Plaintiff’s Complaint, including subparagraphs A

through D, calls for a legal conclusion to which no response is required. However, to the extent a

response is required by the Court, Defendant denies such allegations and demands strict proof

thereof.


               132.   The allegation contained in Paragraph No. 132 of the Complaint is directed

at a party other than Defendant and as such no response is required. To the extent a response is

required, Defendant denies the same and demands strict proof thereof.


               133.   Defendant denies the allegations contained in Paragraph No. 133 of the

Complaint and demands strict proof thereof.


               134.   Defendant denies the allegations contained in Paragraph No. 134 of the

Complaint and demands strict proof thereof.




                                               24
  Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 25 of 37 PageID #: 568




                                       COUNT TWO
                               Violation of Section 1557 of the
                         Patient Protection and Affordable Care Act
                                      42 U.S.C. § 18116

    Plaintiff Christopher Fain, on Behalf of the Medicaid Class, Against Defendant BMS,
     Defendant Crouch, and Defendant Beane for Declaratory and Injunctive Relief, and
               Individually Against Defendant BMS for Compensatory Damages

Plaintiffs Zachary Martell and Brian McNemar, on Behalf of the State Employee Health Plan
 Class Against Defendant Cheatham for Declaratory and Injunctive Relief, on Behalf of The
   Health Plan Subclass against Defendant The Health Plan and Defendant Cheatham for
 Declaratory and Injunctive Relief, and Individually Against Defendant The Health Plan for
                                  Compensatory Damages

               135.   Defendant restates and realleges all of its answers, denials and other

responses to the preceding paragraphs of the Complaint as if the same were set forth verbatim

herein.


               136.   The allegation contained in Paragraph No. 136 of the Complaint calls for a

legal conclusion, as such no response is required. To the extent a response is required, Defendant

denies the same and demands strict proof thereof.


               137.   The allegation contained in Paragraph No. 137 of the Complaint calls for a

legal conclusion, as such no response is required. To the extent a response is required, Defendant

denies the same and demands strict proof thereof.


               138.   The allegation contained in Paragraph No. 138 of the Complaint calls for a

legal conclusion, as such no response is required. To the extent a response is required, Defendant

denies the same and demands strict proof thereof.




                                               25
  Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 26 of 37 PageID #: 569




               139.   The allegation contained in Paragraph No. 139 of the Complaint calls for a

legal conclusion, as such no response is required. To the extent a response is required, Defendant

denies the same and demands strict proof thereof.


               140.   The allegation contained in Paragraph No. 140 of the Complaint calls for a

legal conclusion, as such no response is required. To the extent a response is required, Defendant

denies the same and demands strict proof thereof


               141.   The allegation contained in Paragraph No. 141 of the Complaint calls for a

legal conclusion, as such no response is required. To the extent a response is required, Defendant

denies the same and demands strict proof thereof.


               142.   The allegation contained in Paragraph No. 142 of the Complaint calls for a

legal conclusion, as such no response is required. To the extent a response is required, Defendant

denies the same and demands strict proof thereof.


               143.   The allegation contained in Paragraph No. 143 of the Complaint calls for a

legal conclusion, as such no response is required. To the extent a response is required, Defendant

denies the same and demands strict proof thereof.


               144.   The allegation contained in Paragraph No. 144 of the Complaint calls for a

legal conclusion, as such no response is required. To the extent a response is required, Defendant

denies the same and demands strict proof thereof.


               145.   The allegation contained in Paragraph No. 145 of the Complaint calls for a

legal conclusion, as such no response is required. To the extent a response is required, Defendant

denies the same and demands strict proof thereof.


                                               26
  Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 27 of 37 PageID #: 570




               146.   The allegation contained in Paragraph No. 146 of the Complaint calls for a

legal conclusion, as such no response is required. To the extent a response is required, Defendant

denies the same and demands strict proof thereof.


               147.   The allegation contained in Paragraph No. 147 of the Complaint calls for a

legal conclusion, as such no response is required. To the extent a response is required, Defendant

denies the same and demands strict proof thereof.


               148.   The allegation contained in Paragraph No. 148 of the Complaint calls for a

legal conclusion, as such no response is required. To the extent a response is required, Defendant

denies the same and demands strict proof thereof.


                                      COUNT THREE
                 Violation of the Medicaid Act’s Availability Requirements
                                 42 U.S.C. § 1396a(a)(10)(A)

Plaintiff Christopher Fain, on Behalf of the Medicaid Class, Against Defendants Crouch and
                        Beane for Declaratory and Injunctive Relief

               149.   Defendant restates and realleges all of its answers, denials and other

responses to the preceding paragraphs of the Complaint as if the same were set forth verbatim

herein.


               150.   The allegation contained in Paragraph No. 150 of the Complaint is directed

at a party other than Defendant and as such no response is required. To the extent a response is

required, Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained therein and, therefore, denies same and demands strict proof thereof.


               151.   The allegation contained in Paragraph No. 151 of the Complaint is directed

at a party other than Defendant and as such no response is required. Furthermore, Defendant states


                                                27
   Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 28 of 37 PageID #: 571




that the allegations contained therein are legal conclusions to which no response is required. To

the extent a response is required, Defendant states that the Medicaid Act’s Availability

Requirements, 42 U.S.C. § 1396a(a)(10)(A) speak for themselves.


                152.    The allegation contained in Paragraph No. 152 of the Complaint is directed

at a party other than Defendant and as such no response is required. Furthermore, Defendant states

that the allegations contained therein are legal conclusions to which no response is required. To

the extent a response is required, Defendant is without knowledge or information sufficient to form

a belief as to the truth of the allegations contained therein and, therefore, denies same and demands

strict proof thereof.


                                       COUNT FOUR
                 Violation of the Medicaid Act’s Comparability Requirements
                                  42 U.S.C. § 1396a(a)(10)(B)

Plaintiff Christopher Fain, on Behalf of the Medicaid Class, Against Defendants Crouch and
                        Beane for Declaratory and Injunctive Relief

                153.    Defendant restates and realleges all of its answers, denials and other

responses to the preceding paragraphs of the Complaint as if the same were set forth verbatim

herein.


                154.    The allegation contained in Paragraph No. 154 of the Complaint is directed

at a party other than Defendant and as such no response is required. To the extent a response is

required, Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained therein and, therefore, denies same and demands strict proof thereof.


                155.    The allegation contained in Paragraph No. 155 of the Complaint is directed

at a party other than Defendant and as such no response is required. Furthermore, Defendant states



                                                 28
   Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 29 of 37 PageID #: 572




that the allegations contained therein are legal conclusions to which no response is required. To

the extent a response is required, Defendant states that the Medicaid Act’s Comparability

Requirements, 42 U.S.C. § 1396a(a)(10)(B) speak for themselves.


                156.    The allegation contained in Paragraph No. 156 of the Complaint is directed

at a party other than Defendant and as such no response is required. Furthermore, Defendant states

that the allegations contained therein are legal conclusions to which no response is required. To

the extent a response is required, Defendant is without knowledge or information sufficient to form

a belief as to the truth of the allegations contained therein and, therefore, denies same and demands

strict proof thereof.


                                     PRAYER FOR RELIEF

                157.    To the extent an answer is required the WHEREFORE clause, including

subparagraphs A-H, Defendant denies any and all allegations contained therein and demands strict

proof thereof. Moreover, Defendant specifically denies that Plaintiffs are entitled to any form of

relief from it and denies that Plaintiffs can maintain a class action and demands strict proof thereof.


                               FIRST AFFIRMATIVE DEFENSE

                The Complaint fails to state a claim against Defendant upon which relief can be

granted.


                             SECOND AFFIRMATIVE DEFENSE

                Plaintiffs lack standing to proceed with their claims against Defendant because the

subject plans do not receive federal funding and therefore the nondiscrimination provision of

section 1557 would not apply.




                                                  29
   Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 30 of 37 PageID #: 573




                               THIRD AFFIRMATIVE DEFENSE

                In the event the evidence indicates, there may be other insurance plans or programs

that would have provided the coverage Plaintiffs seek.


                             FOURTH AFFIRMATIVE DEFENSE

                In the event the evidence indicates, Plaintiffs failed to mitigate their damages.


                               FIFTH AFFIRMATIVE DEFENSE

                In the event the evidence indicates, Plaintiff Martell’s course of treatment at the

time of his request for coverage would not have warranted coverage even if there were no exclusion

for gender conforming treatment.


                               SIXTH AFFIRMATIVE DEFENSE

                Plaintiff Martell failed to exhaust all administrative remedies and is therefore barred

from pursuing a civil action until those remedies are exhausted.


                             SEVENTH AFFIRMATIVE DEFENSE

                Plaintiff Martell failed to select an in-network provider as required under his policy

of insurance.


                             EIGHTH AFFIRMATIVE DEFENSEf

                In the event the evidence indicates, class action certification is not warranted.


                               NINTH AFFIRMATIVE DEFENSE

                Plaintiffs are not entitled to damages because Defendant’s actions were consistent

with the state of law at the time.




                                                  30
   Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 31 of 37 PageID #: 574




                              TENTH AFFIRMATIVE DEFENSE

               Plaintiffs’ claims are barred because the insurance policies at issue were approved

by appropriate state authorities.


                           ELEVENTH AFFIRMATIVE DEFENSE

               In the event that it is determined that Defendant’s actions or omissions proximately

caused or contributed to the alleged injuries and damages of the Plaintiffs, if any, which actions or

omissions is determined to be concurrent with the actions or omissions of other third persons or

entities who may or may not be a party to this action, the said conduct of Defendant (which is

hereby expressly denied) was passive, secondary and derivative to the active, actual and primary

conduct of other third persons or entities who may or may not be a party to this action.


                            TWELFTH AFFIRMATIVE DEFENSE

               Plaintiffs and the members of the alleged putative class are not entitled to recover

punitive damages from Defendant.


                          THIRTEENTH AFFIRMATIVE DEFENSE

               Defendant asserts that Plaintiffs lack subject-matter jurisdiction to bring their

claims and the Complaint should be dismissed as a result.


                         FOURTEENTH AFFIRMATIVE DEFENSE

               In the event the evidence indicates, Plaintiffs have failed to join necessary and

proper parties such that the Complaint must be dismissed.


                           FIFTEENTH AFFIRMATIVE DEFENSE

               No custom or policy of Defendant, either facially or as applied, discriminates on

the basis of sex or transgender status.


                                                 31
   Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 32 of 37 PageID #: 575




                           SIXTEENTH AFFIRMATIVE DEFENSE

                In the event the evidence indicates, the medical procedures and/or treatments that

Plaintiffs sought to be approved were not “medically necessary” pursuant to the definition of

“medically necessary” included in the policies at issue.


                         SEVENTEENTH AFFIRMATIVE DEFENSE

                Defendant asserts that Plaintiff Martell never requested that Defendant provide

coverage for a “bilateral mastectomy” and was never denied coverage for a “bilateral mastectomy”

by Defendant.


                          EIGHTEENTH AFFIRMATIVE DEFENSE

                Plaintiffs lack standing to assert any claim, individual or class, against Defendant

because they have suffered no injury in fact and no judicia redress can exist.


                          NINETEENTH AFFIRMATIVE DEFENSE

                In the event the evidence indicates, Plaintiffs are barred by the applicable statute of

limitations.


                           TWENTIETH AFFIRMATIVE DEFENSE

                With respect to the Plaintiffs’ class allegations in the Complaint, the purported

claims made by the Plaintiffs on their behalf and on behalf of the alleged putative class are

precluded because the alleged conduct would have affected, if any, a limited number of persons

that does not satisfy the requirements of Rule 23 of the Federal Rules of Civil Procedure.




                                                  32
   Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 33 of 37 PageID #: 576




                        TWENTY-FIRST AFFIRMATIVE DEFENSE

               The purported class cannot be certified under Rule 23 of the Federal Rules of Civil

Procedure because the purported class, class representatives and/or class counsel fail to meet the

typicality, commonality, adequacy, superiority, and predominance requirements for class actions.


                       TWENTY-SECOND AFFIRMATIVE DEFENSE

               Defendant affirmatively asserts that Plaintiffs cannot adequately represent the

alleged putative class members, and therefore, Plaintiffs’ request for class certification should be

denied and the class allegations in the Complaint should be dismissed.


                        TWENTY-THIRD AFFIRMATIVE DEFENSE

               Defendant affirmatively asserts that there are not sufficient common questions of

law and fact to satisfy the “commonality” requirement of Rule 23(a) of the Federal Rules of Civil

Procedure with respect to the certification of the alleged class. Therefore, the class allegations in

the Complaint should be dismissed with prejudice.


                      TWENTY-FOURTH AFFIRMATIVE DEFENSE

               Defendant affirmatively asserts that the alleged members of the putative class are

not so numerous as to make it impracticable to bring them all before this Court. Therefore, the

Plaintiff cannot satisfy the “numerosity” requirement of Rule 23(a) of the Federal Rules of Civil

Procedure. Therefore, the class allegations in the Complaint should be dismissed.


                        TWENTY-FIFTH AFFIRMATIVE DEFENSE

               Defendant affirmatively asserts that the theories of relief for the members of the

purported putative class are not identical as members of the alleged putative class sought treatment

for gender dysphoria for various medical reasons. Additionally, the medical issues and the relief



                                                 33
   Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 34 of 37 PageID #: 577




sought by each member of the alleged putative class will not be the same. Therefore, the Plaintiffs

cannot satisfy the “typicality” requirements of Rule 23(a) of the Federal Rules of Civil Procedure

and the class allegations in the Complaint should be dismissed.


                        TWENTY-SIXTH AFFIRMATIVE DEFENSE

               Defendant affirmatively asserts that the Plaintiffs cannot satisfy the “adequacy”

requirement of Rule 23(a) of the Federal Rules of Civil Procedure, and, therefore, the class

allegations in the Complaint should be dismissed with prejudice.


                      TWENTY-SEVENTH AFFIRMATIVE DEFENSE

               Defendant asserts that the Plaintiffs are precluded from attempting to certify the

class of alleged putative class members in this matter because no class discovery has taken place.

Furthermore, even after the conclusion of pre-certification discovery, the Plaintiffs will be unable

to meet the requirements for class certification under the Federal Rules of Civil Procedure, and,

therefore, the class allegations in the Complaint should be dismissed with prejudice.


                       TWENTY-EIGHTH AFFIRMATIVE DEFENSE

               Defendant hereby reserves the right to plead or assert defenses listed in Rule 8(c)

of the Federal Rules of Civil Procedure, or any other matter constituting an avoidance or

affirmative defense, if the same be warranted as a result of the discovery in this case or the evidence

adduced at trial.


               WHEREFORE, Defendant demands that this action be dismissed and that it have

judgment against the Plaintiffs for costs on its behalf expended.




                                                  34
Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 35 of 37 PageID #: 578




                                JURY DEMAND

         Defendant hereby demands a trial by jury.




                                             /s/ Aaron C. Boone
                                             Stuart A. McMillan (WVSB #6352)
                                             BOWLES RICE LLP
                                             600 Quarrier Street
                                             Charleston, West Virginia 25301
                                             (304) 347-1110
                                             Fax: (304) 347-1746
                                             smcmillan@bowlesrice.com

                                             Aaron C. Boone (WVSB #9479)
                                             BOWLES RICE LLP
                                             Fifth Floor, United Square
                                             501 Avery Street, Post Office Box 49
                                             Parkersburg, West Virginia 26102
                                             (304) 420-5501
                                             Fax: (304) 420-5587
                                             aboone@bowlesrice.com

                                             Counsel for Defendant The Health Plan of
                                             West Virginia, Inc.




                                        35
     Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 36 of 37 PageID #: 579




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               HUNTINGTON DIVISION


CHRISTOPHER FAIN; ZACHARY
MARTELL; and BRIAN MCNEMAR,
individually and on behalf of all others similarly
situated,

               Plaintiffs,

v.                                                           CIVIL ACTION NO. 3:20-cv-00740
                                                             JUDGE CHAMBERS
WILLIAM CROUCH, in his official capacity as
Cabinet Secretary of the West Virginia
Department of Health and Human Resources;
CYNTHIA BEANE, in her official capacity as
Commissioner for the West Virginia Bureau for
Medical Services; WEST VIRGINIA
DEPARTMENT OF HEALTH AND HUMAN
RESOURCES; TED CHEATHAM, in his official
capacity as Director of the West Virginia Public
Employees Insurance Agency; and THE
HEALTH PLAN OF WEST VIRGINIA, INC.,

               Defendants.


                                 CERTIFICATE OF SERVICE

               I hereby certify that on July 30, 2021, I electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to the following CM/ECF participants:


               Walt Auvil, Esquire
               Anna P. Prakash, Esquire
               Nicole J. Schladt, Esquire
               Sasha Buchert, Esquire
               Avatara Smith-Carrington, Esquire
               Tara L. Borelli, Esquire
               Carl S. Charles, Esquire
               Nora Huppert, Esquire


                                                 36
   Case 3:20-cv-00740 Document 74 Filed 07/30/21 Page 37 of 37 PageID #: 580




             Lou Ann S. Cyrus, Esquire
             Roberta F. Green, Esquire
             Caleb B. David, Esquire
             Kimberly M. Bandy, Esquire
             Perry W. Oxley, Esquire
             David E. Rich, Esquire
             Eric D. Salyers, Esquire
             Christopher K. Weed, Esquire



                                                 /s/ Aaron C. Boone
                                                 Stuart A. McMillan
                                                 Aaron C. Boone




                                            37
12938521.1
